MEMORANDUM **
Abdin Hamethe Ismael appeals his guilty-plea conviction and 121-month sentence for one count of illegal possession of a controlled substance, in violation of 21 U.S.C. § 841(c). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Ismael has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Ismael has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.1 We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Petitioner’s pro se motion for counsel who speaks Arabic, received on November 24, 2003, is denied.